         Case 1:16-cr-00107-SPW Document 452 Filed 03/25/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                     CR 16-107-BLG-SPW-8
                        Plaintiff,

  vs.                                                 ORDER


  MARISA ANN LYMAN,

                        Defendant.


        Upon the Defendant's Motion to Terminate Supervised Release(Doc. 451),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.

Marisa Lyman's supervised release is tenninated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this            of March, 2021.


                                             'SUSAN P. WATTERS
                                                United States District Judge
